DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1-15 are rejected.
Claims 1 and 9 are objected to.

Priority
Applicant’s claim for the benefit of prior-filed application, U.S. Provisional App. No. 62/583,048, filed 08 Nov. 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 08 Nov. 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01 Nov. 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received on 01 Nov. 2018 are accepted.

Claim Objections
Claims 1 and 9  objected to because of the following informalities:  
Claim 1 recites “…identifying…one or more of a plurality of annotated k-mers….; gathering, based on the identified annotated k-mers found…” in lines 7-8 and 13. Given claim 1 recites that one or more annotated k-mers are identified, and does not require that multiple annotated k-mers are identified, claim 1 should be amended to recite “…gathering, based on the identified one or more annotated k-mers…”; and
Claim 9 recites “…a processor comprising: a k-mer extractor configured to….; a k-mer analyzer configured to…”, which is a grammatical error and should have an “and” after the penultimate member of the list to recite “…a processor comprising: a k-mer extractor…; and a k-mer analyzer…”. 
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “A method for evaluating nucleic acid sequencing data using a quality control analysis system, comprising:…. extracting, by a processor of the quality control analysis system…”. Therefore, the quality control analysis system is interpreted to be a system comprising a processor (i.e. a computer).
Claims 3 and 11 recite “…further comprising the step of responding to the determined quality control metric” and “…configured to respond to the determined quality control metric”. The limitation of responding to the determined quality control metric is interpreted to mean any action or step taken that takes into account the determined quality control metric. 
Claims 8 and 14 recite “…wherein the quality control metric is determined prior to alignment of the received reads to a genomic sequence”. The alignment of reads to a genomic sequence is interpreted to mean aligning reads directly to a genomic sequence larger than said read in order to identify a position of the read within the genome sequence. That is, using a k-mer to query a reference database of k-mers to find a matching k-mer is not considered to be an alignment 

Claim Interpretation -35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An annotator configured to: (i) generate…; (ii) store…; and (iii) annotate…”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
The structure for the annotator is disclosed in Applicant’s specification at para. [0063] to be a processor, a component of one or more processors, and/or a software algorithm. Furthermore, the algorithm for the annotator is disclosed in claim 10 to include generating the plurality of annotated k-mers from the one or more nucleic acid sequences, storing the generated plurality of k-mers in the annotation database, and annotating one or more of the stored plurality of k-mers with annotation information.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). To avoid the interpretation of the annotator under 35 U.S.C. 112(f), claim 10 could be amended to recite “The system of claim 9, wherein the processor further comprises an annotator configured to:….”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6, 10, and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, and claims dependent therefrom, are indefinite for recitation of “…generating, from a nucleic acid sequence, the plurality of annotated k-mers…”. Claim 1, from which claim 4 depends, recites “…wherein the plurality of annotated k-mers are generated from one or more nucleic acid sequences…”. Therefore, it’s unclear if the plurality of annotated k-mers are intended to be generated from a single nucleic acid sequence as recited in claim 4 or if they are generated from from the one or more nucleic acid sequences, the plurality of annotated k-mers…” to be consistent with claim 1. 
Claims 4 and 10, and claims dependent therefrom, are indefinite for recitation of “…generating, from a nucleic acid sequence, the plurality of annotated k-mers; storing the generated plurality of k-mers in the annotation database; and annotating one or more of the stored plurality of k-mers with annotation information” and  “…(i) generate the plurality of annotated k-mers from the one or more nucleic acid sequences; (ii) store the generated plurality of k-mers in the annotation database; and (iii) annotate one or more of the stored plurality of k-mers with annotation information”, respectively. Claims 4 and 10 require generating the plurality of annotated k-mers (i.e. k-mers with annotation information) and then storing these generated annotated k-mers in the annotation database. It’s unclear if the annotating step of the claims intends to further annotate one or more of the stored plurality of k-mers with additional annotation information, given these k-mers are already annotated k-mers, or if the k-mers generated from the one or more nucleic acid sequences are not intended to be annotated yet, and the annotating step generates the plurality of annotated k-mers from unannotated k-mers. If Applicant intends for the annotating step to be performed on unannotated k-mers to generate the plurality of annotated k-mers, it’s further unclear whether the claims intend to require generating one or more annotated k-mers given the annotating step only requires annotating one or more of the stored plurality of k-mers, or if the claims intend to require generating the plurality of annotated k-mers, as suggested by the generating step of the claims. As such, the metes and bounds of the claims are unclear. For purpose of examination, the annotating step is interpreted to mean the generated k-mers stored 
Claims 5 and 13 are indefinite for recitation of “…wherein the annotation information comprises information about a location of the annotated k –mer within the nucleic acid sequence”. Claim 1, from which claim 5 ultimately depends recites “wherein the plurality of annotated k-mers are generated from one or more nucleic acid sequences…” in lines 8-9. Furthermore, as discussed above, claim 4 has been interpreted to mean “generating, from the one or more nucleic acid sequences, the plurality of annotated k-mers…”. Similarly, claim 9, from which claim 13 depends, recites “…a plurality of k-mers generated from one or more nucleic acid sequences…” in lines 2-3. Therefore, it’s unclear which nucleic acid sequence of the one or more nucleic acid sequences “the nucleic acid sequence”, recited in claims 5 and 13, is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, claims 5 and 13 are interpreted to mean “…wherein the annotation information comprises information about a location of the annotated k-mer within the one or more nucleic acid sequences”. 
Claim 14 is indefinite for recitation of “…the received reads…”. There is insufficient antecedent basis for this limitation in the claim because claim 9, from which claim 14 depends, does not recite receiving any reads, and instead only recites “….to extract a plurality of k-mers from a plurality of reads of a nucleic acid sequence”. For purpose of examination, claim 14 is interpreted to mean “…prior to alignment of the plurality of reads to a genomic sequence”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 9 being representative) is directed a method and system for evaluating nucleic acid sequencing data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under mental process groupings of abstract ideas:
extracting a plurality of k-mers from the plurality of reads;
identifying using the plurality of extracted k-mers, one or more of a plurality of annotated k-mers found in the plurality of reads, wherein the plurality of annotated k-mers are generated from one or more nucleic acid sequences and stored in an annotation database of the quality control analysis system, and further wherein the annotated k-mers are annotated with annotation information about the one or more nucleic acid sequences from which the annotated k- mers are generated;
gathering based on the identified annotated k-mers found in the plurality of reads, annotation information about the plurality of reads; and determining, based on the gathered annotation information, a quality control metric for at least some of the plurality of reads.
Claim 9 recites the following steps which fall under mental process groupings of abstract ideas:
an annotation database comprising a plurality of annotated k-mers generated from one or more nucleic acid sequences, wherein the plurality of annotated k-mers are annotated with annotation information about the one or more nucleic acid sequences from which the annotated k- mers are generated;
a k-mer extractor configured to extract a plurality of k-mers from a plurality of reads of a nucleic acid sequence;
a k-mer analyzer configured to: (i) identify, using the plurality of extracted k-mers, one or more of the plurality of annotated k-mers in the annotation database found in the plurality of reads;
(ii) gather, based on the identified annotated k-mers found in the plurality of reads, annotation information about the plurality of reads; 
and (iii) determine, based on the gathered annotation information, a quality control metric for at least some of the plurality of reads.
The identified claim limitations falls into the group of abstract ideas of mental processes, for the following reasons. In this case the step of extracting k-mers from a plurality of reads involves 
Dependent claims 2-8, 10-11, and 13-15 further recite an abstract idea. Dependent claim 2 further recites the mental process of reporting the determined quality control metric. Dependent claims 3 and 11 further recites the mental process of responding to the determined quality control metric. Dependent claims 4 and 10 further recite the mental process of generating the plurality of annotated k-mers from a nucleic acid sequence or the one or more nucleic acid sequences, [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2-3, 5-8, 11, and 13-15 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 9 include:
a quality control analysis system with a processor (claim 1);
receiving, by the quality control analysis system, a plurality of reads of a nucleic acid sequence (i.e. receiving data) (claim 1); and
a processor (claim 9).
The additional elements of claims 4 and 10 include:
storing/store the generated plurality of k-mers in the annotation database (i.e. storing data).
The additional element of claim 12 includes:
a user interface configured to provide the determined quality control metric to a user (i.e. displaying data).
The additional elements of a computer, processor, receiving data, storing data, and displaying data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
	
Therefore, the additionally recited elements invoke computers merely as a tool to perform an existing process, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-15 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
Claims 2-3, 5-8, 11, and 13-15 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 9 include:
a quality control analysis system with a processor (claim 1);
receiving, by the quality control analysis system, a plurality of reads of a nucleic acid sequence (i.e. receiving data) (claim 1); and
a processor (claim 9).
The additional elements of claims 4 and 10 include:
storing/store the generated plurality of k-mers in the annotation database (i.e. storing data).
The additional element of claim 12 includes:
a user interface configured to provide the determined quality control metric to a user (i.e. displaying data).
The additional elements of a computer, processor, receiving data, storing data, and displaying data are conventional computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, and 13-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12).
Regarding claim 1, Wood et al. discloses a method for analyzing DNA sequences (Abstract) comprising the following steps:
Wood et al. discloses receiving a plurality of reads from a nucleic acid sequence (pg. 5, col. 2, para. 4; pg. 8, col. 1, par. 3).
Wood et al. discloses extracting a plurality of k-mers from the reads (Figure 1; pg. 8, col. 1, para. 3).
Wood et al. discloses comparing the extracted k-mers to a database of annotated-kmers (Figure 5) to identify annotated k-mers in the reads (Figure 1; pg. 8, col. 2, para. 2-3). Wood et al. further discloses the annotated k-mers are generated from nucleic acid sequences and stored in a database and contain information about the nucleic acid sequences from which they were generated (pg. 8, col. 2, para. 1-2 and FIG. 5, e.g. k-mers are stored in a database, and each k-mer is annotated with taxon information corresponding to their read).
Wood et al. discloses gathering taxonomy information (i.e. annotation information) about the plurality of reads based on the annotated k-mers found in the reads during the step of comparing 
Wood et al. discloses the gathered taxon information can be used to identify contaminated sequences, including identifying contaminating human reads in a metagenomic sample (i.e. identification of a species from which the plurality of reads were generated, an embodiment of the quality control metric based on Applicant's specification at para. [0013]) (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2).
Further regarding claim 1, Wood et al. discloses the method is implemented via software (Abstract), which necessarily requires the use of a computer comprising a processor (i.e. a quality control system) for performing the above method. 
Regarding claim 2, Wood et al. discloses reporting the species identified within the plurality of reads (Figure 4, e.g. taxonomic distribution of reads classified by Kraken).
Regarding claim 3, Wood et al. discloses that Kraken can be used to identify contaminants in a sample before they are included in a draft assembly (pg. 7, col. 2, para. 2 to pg. 8, col. , para. 1), which shows excluding reads from a draft assembly based on the species identified in the sample (i.e. responding to the determined quality control metric).
Regarding claim 4, Wood et al. discloses generating the k-mers from a nucleic acid sequence, storing the k-mers in a database, and annotating each k-mer with taxon information corresponding to their read)  (pg. 8, col. 2, para. 1-2 and FIG. 5).
Regarding claim 6, Wood et al. discloses the annotation information is a taxonomy (i.e. a characteristic) from which the annotated k-mer was generated Figure 5).
Regarding claim 7, Wood discloses the quality metric is an identification of one or more species from which the plurality of reads were generated (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2).
Regarding claim 8
Regarding claim 9, Wood et al. discloses the following:
Wood et al. discloses a database of annotated k-mers (pg. 2, col. 1, para. 3 to col. 2, para. 2; Figure 5), and further shows the database is stored in computer memory (pg. 8, col. 2, para. 4 to pg. 9, col. 1, para. 1), wherein the annotated k-mers are generated from nucleic acid sequences and contain annotation information about the nucleic acid sequences from which they were generated (pg. 8, col. 2, para. 1-2 and FIG. 5, e.g. k-mers are stored in a database, and each k-mer is annotated with taxon information corresponding to their read).
Wood et al. discloses extracting a plurality of k-mers from the reads (Figure 1; pg. 8, col. 1, para. 3).
Wood et al. discloses comparing the extracted k-mers to a database of annotated-kmers (Figure 5) to identify annotated k-mers in the reads (Figure 1; pg. 8, col. 2, para. 2-3). 
Wood et al. discloses gathering taxonomy information (i.e. annotation information) about the plurality of reads based on the annotated k-mers found in the reads during the step of comparing the extracted k-mers to the database of annotated k-mers (Figure 1, e.g. taxa associated with the sequences k-mers are gathered).
Wood et al. discloses the gathered taxon information can be used to identify contaminated sequences, including identifying contaminating human reads in a metagenomic sample (i.e. identification of a species from which the plurality of reads were generated, an embodiment of the quality control metric based on Applicant's specification at para. [0013]) (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2).
Further regarding claim 9, Wood et al. discloses the method runs on a computer with memory storing the database (pg. 4, col. 1, para. 1) (i.e. a system comprising a database and a processor comprising the k-mer extractor and k-mer analyzer).
Regarding claim 10
Regarding claim 11, Wood et al. discloses that Kraken can be used to identify contaminants in a sample before they are included in a draft assembly (pg. 7, col. 2, para. 2 to pg. 8, col. para. 1), which shows excluding reads from a draft assembly based on the species identified in the sample (i.e. responding to the determined quality control metric).
Regarding claim 13, Wood et al. discloses the annotation information is a taxonomy (i.e. a characteristic) from which the annotated k-mer was generated Figure 5).
Regarding claim 14, Wood et al. discloses the quality control metric is determined by comparing k-mers of a read to a database of k-mers, rather than aligning the sequences to a genome sequence (pg. 1, col. 2, para. 1 to pg. 2, col. 1, para. 2).
Regarding claim 15, Wood et al. discloses the k-mers are generated at each position in the nucleic acid sequence (Figure 1, e.g. each k-mer generated overlaps with the previous k-mer), which shows the k-mers are generated by a sliding window.
Therefore, the invention is anticipated by Wood et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12) in view of Greenfield et al. (Answering biological questions by querying k-mer databases, Concurrency Computat.: Pract. Exper., 2013, 25, pg. 497-509).
Regarding claim 5, Wood et al. discloses a method for analyzing DNA sequences (Abstract) comprising the following steps:
Wood et al. discloses receiving a plurality of reads from a nucleic acid sequence (pg. 5, col. 2, para. 4; pg. 8, col. 1, par. 3).
Wood et al. discloses extracting a plurality of k-mers from the reads (Figure 1; pg. 8, col. 1, para. 3).
Wood et al. discloses comparing the extracted k-mers to a database of annotated-kmers (Figure 5) to identify annotated k-mers in the reads (Figure 1; pg. 8, col. 2, para. 2-3). Wood et al. further discloses the annotated k-mers are generated from nucleic acid sequences and stored in a database and contain information about the nucleic acid sequences from which they were generated (pg. 8, col. 2, para. 1-2 and FIG. 5, e.g. k-mers are stored in a database, and each k-mer is annotated with taxon information corresponding to their read).
Wood et al. discloses gathering taxonomy information (i.e. annotation information) about the plurality of reads based on the annotated k-mers found in the reads during the step of comparing 
Wood et al. discloses the gathered taxon information can be used to identify contaminated sequences, including identifying contaminating human reads in a metagenomic sample (i.e. identification of a species from which the plurality of reads were generated, an embodiment of the quality control metric based on Applicant's specification at para. [0013]) (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2).
Further regarding claim 5, Wood et al. discloses the method is implemented via software (Abstract), which necessarily requires the use of a computer comprising a processor (i.e. a quality control system) for performing the above method. 
Further regarding claim 5, Wood et al. discloses generating the k-mers from a nucleic acid sequence, storing the k-mers in a database, and annotating each k-mer with taxon information corresponding to their read)  (pg. 8, col. 2, para. 1-2 and FIG. 5).

Wood et al. does not disclose the following limitation:
Regarding claim 5, Wood et al. does not disclose the annotation information comprises information about a location of the annotated k-mer within the one or more nucleic acid sequences. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Greenfield et al.
Regarding claim 5
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the annotated k-mer database of Wood et al. to have included annotation information comprising information about the annotated k-mer within the one or more nucleic acid sequences, as shown by Greenfield et al. (Figure 3; pg. 502, para. 2-4; pg. 503, para. 2-3). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. and Greenfield et al. in order to provide an efficient way to find all occurrences of a given k-mer in a single look-up, thus reducing computational complexity, as shown by Greenfield et al. *pg. 502, para. 4). This modification would have had a reasonable expectation of success because both Wood et al. and Greenfield et al. disclose querying k-mers against a database of k-mers. Therefore, the invention is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12) in view of Flygare (WO 2016/172643 A2; Pub. Date: 27 Oct. 2016).
Regarding claim 12, Wood et al. discloses the following:
Wood et al. discloses a database of annotated k-mers (pg. 2, col. 1, para. 3 to col. 2, para. 2; Figure 5), and further shows the database is stored in computer memory (pg. 8, col. 2, para. 4 to pg. 9, col. 1, para. 1), wherein the annotated k-mers are generated from nucleic acid sequences and contain annotation information about the nucleic acid sequences from which they were generated (pg. 8, col. 2, para. 1-2 and FIG. 5, e.g. k-mers are stored in a database, and each k-mer is annotated with taxon information corresponding to their read).
Wood et al. discloses extracting a plurality of k-mers from the reads (Figure 1; pg. 8, col. 1, para. 3).
Wood et al. discloses comparing the extracted k-mers to a database of annotated-kmers (Figure 5) to identify annotated k-mers in the reads (Figure 1; pg. 8, col. 2, para. 2-3). 
Wood et al. discloses gathering taxonomy information (i.e. annotation information) about the plurality of reads based on the annotated k-mers found in the reads during the step of comparing the extracted k-mers to the database of annotated k-mers (Figure 1, e.g. taxa associated with the sequences k-mers are gathered).
Wood et al. discloses the gathered taxon information can be used to identify contaminated sequences, including identifying contaminating human reads in a metagenomic sample (i.e. identification of a species from which the plurality of reads were generated, an embodiment of the quality control metric based on Applicant's specification at para. [0013]) (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2).
Further regarding claim 12, Wood et al. discloses the method runs on a computer with memory storing the database (pg. 4, col. 1, para. 1) (i.e. a system comprising a database and a processor).

Wood et al. does not disclose the following limitations:
Regarding claim 12, Wood et al. does not disclose the system comprises a user interface configured to provide the determined quality control metric to a user. However, Wood et al. discloses reporting the determined quality metric in a display (Figure 4), which suggests the use of a user interface. Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Flygare et al.
Regarding claim 12, Flygare et al. discloses a system for analyzing k-mers within polynucleotides of a sample by comparing the k-mers to a database of reference sequences ([0004]-[0005), which includes a user interface ([0021]; FIGS. 1A-B; [00120]). Flygare et al. further discloses the user interface allows users to effectively interpret results and interactively visualize results in real-time ([00120]; [00127]; FIG. 1B).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system shown by Wood et al. to have further included a user interface for displaying the reported quality metric, as shown by Flygare et al. prima facie obvious.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631